Title: To James Madison from William Kirkpatrick, 14 February 1804 (Abstract)
From: Kirkpatrick, William
To: Madison, James


14 February 1804, Málaga. Last wrote on 11 Jan. conveying “the unfortunate Information I had received of the Loss of the Philadelphia Frigate.” Now encloses a semiannual report of arrivals at Málaga to 31 Dec. 1803 [not found]. “Our Port, in consequence of orders from Madrid, still continues shut, altho’ every Symptom of the Epedemy that raged with such uncommon Violence from the end of September, ceased with the Year, no Vessels whatever being permitted either to Come into Port, or sail from it, and We are in the same manner Cutt off from all Communication With the inland Country; Which adds to the general calamity this unfortunate City has already suffered, and the worst is, it yet seems uncertain, when We will be freed of the Inconveniences We actually labor under, as it is said very little Credit is given at Court, to the Representations made by our Board of Health, and Governor.… I forward this Letter by a Vessel that has called in here from Barcelona, bound to Salem.”
 

   
   RC (DNA: RG 59, CD, Málaga, vol. 1). 2 pp.; docketed by Wagner; filed after December 1802.


